Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Please note:
The Final Office action mailed on 12/11/2020, is hereby withdrawn after reconsideration of the Applicant’s arguments and declaration (see attached interview summary).
Claim Rejoinder
The restriction requirement as set forth in the Office action mailed on 03/27/2018, has been reconsidered in view of the allowability of claims directed to the inventive method of the instant claims pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn because all the claims directed to the non-elected species of: i) PLA2 inhibitor; and ii) a snake, have been found to be free of art. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instantly claimed invention is neither taught nor fairly suggested by any teachings in the prior art. The closet prior art:
Filho (Toxicon, 2009, 53, 104-114, cited in the previous Office action), discloses using p-bromophenacyl bromide (p-BPB) in order to inhibit PLA2 from snake venom of rattlesnake (see title of the article, abstract, §s 1-4 and Figure 7). However, Filho fails to disclose or suggest varespladib, methylveraspladib, a pharmaceutically acceptable salt thereof or a mixture thereof, as a PLA2 inhibitor that can be employed in treating a patient suffering from a snake envenomation.
ii) Ticli (Toxicon, 2005, 46, 318-327, cited in the previous Office action), discloses a using a PLA2 inhibitor (rosmarinic acid, Cv-RA), in order to treat mice injected with a snake venom (see title of the article, abstract, § 2, under the title “Material and methods”, §s 3-4 and figures 1-9). However, Ticli fails to disclose or suggest varespladib, methylveraspladib, a pharmaceutically acceptable salt thereof or a mixture thereof, as a PLA2 inhibitor that can be employed in treating a patient suffering from a snake envenomation.
Furthermore, the unexpected and surprising potency of the compounds of the instant claims against a panel of 32 snake venoms from 5 continents (see Remarks filed on 07/16/2020), would not have been predicted by the prior art.
Conclusions
Claims 124-125, 130-131, 136, 151, 159-160, 172, 183-184 and 186-197 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629